IN THE SUPREME COURT OF THE STATE OF DELAWARE

  SANDY C. DRUMMOND,                    §
                                        §   No. 89, 2018
        Appellant Below-                §
        Appellant,                      §
                                        §   Court Below: Superior Court
        v.                              §   of the State of Delaware
                                        §
  CANDICE J. O’GARRO,                   §   C.A. No. K17A-07-001
                                        §
        Appellee Below-                 §
        Appellee.                       §

                             Submitted: August 10, 2018
                              Decided: October 9, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                   ORDER

      Upon consideration of the parties’ briefs and the record on appeal, it

appears to the Court that:

      (1)    The appellant, Sandy Drummond, filed this appeal from the

Superior Court’s order dated February 16, 2018, dismissing his appeal from a

Court of Common Pleas’ post-trial judgment in favor of the appellee, Candice

O’Garro. We find no merit to Drummond’s appeal. Accordingly, we affirm

the Superior Court’s judgment.

      (2)    The record reflects that O’Garro filed her complaint in the Court

of Common Pleas, alleging claims for conversion of personal property and

debt. After trial, the Court of Common Pleas issued an opinion on June 22,
2017, finding in O’Garro’s favor and entering judgment against Drummond

for $32,751.65 in damages plus post-judgment interest and costs. Drummond

appealed that judgment to the Superior Court on July 5, 2017.

      (3)    After briefing on appeal was completed, the Superior Court

wrote to Drummond on September 29, 2017 and informed him that it could

not consider the merits of his claims on appeal because Drummond had failed

to order preparation of the trial transcript. The Superior Court ordered

Drummond to make arrangements for preparation of the transcript and, upon

receipt of the transcript, the court would allow the parties to file supplemental

briefing if they wished. On November 16, 2017, the Superior Court wrote to

Drummond again and informed him that the transcript must be filed by

December 8, 2017 or else he risked dismissal of his appeal.

      (4)    On December 7, 2017, Drummond requested and received an

extension of time to file the transcript until January 8, 2018. On January 9,

2018, O’Garro filed a motion to dismiss the appeal under Superior Court Civil

Rule 72 for Drummond’s failure to comply with the Court’s order to provide

the transcript. Drummond failed to file a response to the motion to dismiss.

On January 23, 2018, the Superior Court dismissed his appeal with prejudice.

This appeal followed.




                                       2
      (5)    Drummond’s sole argument on appeal is that he was not

informed at the beginning stages of his appeal to the Superior Court that he

would need to provide the trial transcript; therefore, his case should not have

been dismissed. We find no merit to this claim. Drummond filed his notice

of appeal in the Superior Court in July 2017. The Superior Court informed

Drummond in September 2017 that it was his responsibility to provide the

trial transcript. The Superior Court gave Drummond more than three months

to make arrangements for the transcript preparation. Drummond failed to do

so. Moreover, he failed to file a response to O’Garro’s motion to dismiss.

Under the circumstances, we find no error in the Superior Court’s dismissal

of Drummond’s appeal with prejudice.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                       BY THE COURT:



                                       /s/ Karen L. Valihura
                                       Justice




                                      3